Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 1 of 25

WITNESS AND EXHIBIT LIST

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

Main Case No: 20-32021

Name of Debtor: WHITING PETROLEUM
CORPORATION WHITING CANADIAN
HOLDING COMPANY ULC FKA KODIAK
OIL AND GAS CORPORATION (YUKON)
FKA KODIAK OIL AND GAS
CORPORATION (BC) FKA KODIAK OIL
AND GAS ULC

WHITING OIL AND GAS CORPORATION
WHITING RESOURCES CORPORATION
FKA KODIAK OIL & GAS (USA) INC
WHITING US HOLDING COMPANY

 

Adversary No:

Style of Adversary:

 

 

Witnesses:

WHITING PETROLEUM CORPORATION
WHITING CANADIAN HOLDING
COMPANY ULC FKA KODIAK OIL AND
GAS CORPORATION (YUKON) FKA
KODIAK OIL AND GAS CORPORATION
(BC) FKA KODIAK OIL AND GAS ULC
WHITING OIL AND GAS CORPORATION
WHITING RESOURCES CORPORATION
FKA KODIAK OIL & GAS (USA) INC
WHITING US HOLDING COMPANY

 

Judge: David R Jones

 

Courtroom Deputy:

 

Any other witness called by Debtor(s)

Hearing Date: January 15, 2021

 

Hearing Time: 2:00 p.m.

 

Party’s Name: GUILD MORTGAGE
COMPANY LLC

 

Attorney’s Name: Michael Weems

 

Attorney’s Phone: 713-759-0818

 

 

 

Nature of Proceeding: Motion for Relief

 

 

 

 

 

 

EXHIBITS
Ex. Description Offered Objection Admitted/Not | Disposition
# Admitted
A_ | Payment History
B_ | Note
C_ | Deed of Trust

 

 

 

 

 

 

 

W & E 2020-003782rv

 

 
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 2 of 25

NOTE: This exhibit list is to be prepared in advance of the date of trial by counsel to parties and
furnished to the court in triplicate and served on the opposing parties.

Movant reserves any and all rights to amend the Witness List, to call any witness designated by
any other party and use any other Exhibit designated by any other party to the hearing.

W & E 2020-003782rv

Respectfully submitted:

YOR

Movant’s Counse} Signature

HUGHES, WATTERS & ASKANASE, L.L.P.

Dominique Varner TBA #00791182/FIN 18805

Direct: 713-328-2818, dvarner@hwa.com;
flichael Weems TBA #24066273

Direct: 713-328-2822, mweems(@hwa.com

Kim Ellen Lewinski TBA #24097994

Direct: 713-328-1926, klewinski@hwallp.com
1201 Louisiana, 28th Floor

Houston, Texas 77002

Telephone (713) 759-0818

Telecopier (713) 759-6834
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 3 of 25

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Witness and Exhibit List has
been served upon the following, by first class mail, postage prepaid and/or ECF as indicated, on

December 27; 2020

DEBTOR

Whiting Petroleum Corporation

Whiting Canadian Holding Company Ule Fka
Kodiak Oil And Gas Corporation (Yukon)
Fka Kodiak Oil And Gas Corporation (Be)
Fka Kodiak Oil And Gas Ule

Whiting Oil And Gas Corporation

Whiting Resources Corporation Fka Kodiak
Oil & Gas (Usa) Inc

Whiting Us Holding Company

1700 Lincoln Street

Suite 4700

Denver, CO 80203

Delaware Trust Company, as Indenture
Trustee

c/o Sean E. O'Donnell

Herrick, Feinstein LLP

2 Park Avenue

New York, NY 10016

US Trustee
515 Rusk Ave Ste 3516
Houston, TX 77002

Winstol Dean Carter, Jr.
Morgan Lewis et al

1000 Louisiana St Ste 4000
Houston, TX 77002

Jarrod B. Martin
Chamberlain Hrdicka
1200 Smith Street
Suite 1400

Houston, TX 77002

Jason S Brookner

Gray Reed & McGraw LLP
1601 Elm Street

Suite 4600

Dallas, TX 75201

W & E 2020-003782rv

DEBTORS' ATTORNEY
Vienna Flores Anaya
Jackson Walker LLP

2323 Ross Avenue, Suite 600
Dallas, TX 75201

Matthew D Cavenaugh
Veronica Ann Polnick
Jackson Walker LLP

1401 McKinney Street Ste 1900
Houston, TX 77010

Keith Bissett
417 Grand Avenue
Fairview, MT 59221

Douglas B Rosner
Goulston & Storrs

400 Atlantic Ave
Boston, MA 02110-3333

Brian E Schartz
Kirkland and Ellis LLP
609 Main Street
Houston, TX 77002

Jennifer F Wertz

Jackson Walker LLP

100 Congress Ave Suite 1100
Austin, TX 78701

Hector Duran, Jr
515 Rusk Ste 3516
Houston, Tx 77002

Steven William Golden

Pachulski Stang Ziehl & Jones LLP
780 Third Avenue

34th Floor

New York, NY 10017
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 4 of 25

A2D Technologies, Inc., d/b/a TGS Geological
Products and Services

c/o Andrew A Braun

Suite 4800

701 Poydras Street

701 Poydras Street

New Orleans, LA 70139

ASM SPV LP
7600 Jericho Turnpike, Suite 302
Woodbury, NY 11797

Ad Hoc Committee of Noteholders

All In Oil Field Services, LLC

Andeavor Field Services LLC

Andrews Independent School District, et al
C/O Laura J. Monroe

Perdue, Brandon, Fielder, Collins & Mott

PO Box 817

Lubbock, TX 79408

Angelina County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

Post Office Box 3064

Houston, TX 77253-3064

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Andrew A Braun
Gieger Laborde et al

Ste 4800

701 Poydras St

New Orleans, LA 70139-
4800

Douglas Wolfe
7600 Jericho Turnpike
Woodbury, NY 11797

John F Higgins, IV
Porter Hedges LLP
1000 Main St

Ste 3600

Houston, TX 77002-
6336

John Clayborn
Leininger

Shapiro Bieging Barber
Otteson

5400 LBJ Freeway
Suite 930

Dallas, TX 75002

Constantine Z
Pamphilis

Kasowitz Benson et al
1415 Louisiana

Ste 2100

Houston, TX 77002

Laura J Monroe
Perdue Brandon et al
PO Box 817
Lubbock, TX 79408-
0817

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

1301 Travis Street, Ste
300
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 5 of 25

Apache Deepwater, LLC

Aransas County

Archrock Partners Operating LLC
9807 Katy Frwy., Ste. 100
Houston, TX 77024

Argo Partners

12 West 37th Street
9th floor

New York, NY 10018

Arguello Inc. and Freeport-McMoRan Oil & Gas
LLC

811 Main Street Suite 2900

Houston, TX 77002

Atlas Oil Company

AuditBoard, Inc.

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Houston, Tx 77002

Robin B Cheatham
Adams Reese LLP

701 Poydras Street

Ste 4500

New Orleans, LA 70139

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street

Suite 300

Houston, TX 77002

Diane Wade Sanders
Linebarger Goggan et al
PO Box 17428

Austin, TX 78760

Kevin M Maraist
Anderson Lehrman et al
1001 Third Street, Ste 1
Corpus Christi, TX
78404

Matthew A Gold
Argo Partners

12 W 37th St

9th Floor

New York, NY 10018

Joseph E Bain

Jones Walker LLP
811 Main Street Suite
2900

Houston, TX 77002

Michael D Warner
Cole Schotz P.C.

301 Commerce Street
Suite 1700

Fort Worth, TX 76102

Martha Chovanes

Fox Rothschild LLP
2000 Market Street 20th
Floor
Case 20-32021 Document 903

BCSP Denver Property LLC

BNN North Dakota, LLC

BNN Western, LLC

BP America Production Company

W & E 2020-003782rv

Filed in TXSB on 12/22/20 Page 6 of 25

represented
by

represented
by

represented
by

represented
by

Philadelphia, PA 19103

David Grant Crooks
Fox Rothschild LLP
Saint Ann Court

2501 N. Harwood Street
Suite 1800

Dallas, TX 75201

Trevor R Hoffmann
Goulston & Storrs PC
885 Third Avenue
18th Floor

New York, NY 10022

Douglas B Rosner
Goulston & Storrs

400 Atlantic Ave
Boston, MA 02110-3333

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Jeri Leigh Miller
Sidley Austin LLP

2021 McKinney Ave Ste
2000

Dallas, TX 75201

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Michael D Rubenstein
Liskow Lewis

1001 Fannin Street Suite
1800

Houston, TX 77002
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 7 of 25

Baker Hughes Oilfield Operations LLC
c/o Holly Hamm Snow & Green LLP

PO Box 549

Hockley, TX 77447

Baker Petrolite LLC

c/o Holly C Hamm Snow & Green LLP
PO Box 549

Hockley, TX 77447

Balanced Energy Oilfield Services USA Inc.

Bank of New York Mellon Trust Company, N.A.

Bell Supply Company, LLC
c/o Dore’ Rothberg McKay, P.C.
17171 Park Row Suite 160
Houston, TX 77084

Big Horn Rural Electric Company

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Henry Flores

Rapp & Krock, PC
Two Post Oak Central
1980 Post Oak Blvd
Suite 1200

Houston, TX 77056

Winstol Dean Carter,
Jr.

Morgan Lewis et al
1000 Louisiana St Ste
4000

Houston, TX 77002

Maria Mulrooney
Bartlett

Dore’ Rothberg McKay,
P.C.

17171 Park Row, Suite
160

Houston, TX 77084

Keith Miles Aurzada
Reed Smith LLP

2501 N. Harwood Street
Suite 1700

Dallas, TX 75201

Michael P Cooley
Reed Smith LLP

2501 N. Harwood, Suite
1700

Dallas, TX 75201

Bradley James Purcell
Reed Smith LLP
2501 N. Harwood St.
Case 20-32021 Document 903

Mark C. Bowen

c/o Quilling, Selander, Lownds, et al.
Attn: Kenneth A. Hill

2001 Bryan Street, Suite 1800
Dallas, TX 75201

Brazoria County Tax Office
c/o Owen M. Sonik

PBFCM, LLP

1235 N. Loop W., Ste 600
Houston, TX 77008

Buckhorn Energy Services, LLC

Buckhorn SWD Solutions, LLC

CGGVeritas Land (U.S.) Inc.

W & E 2020-003782rv

Filed in TXSB on 12/22/20 Page 8 of 25

represented
by

represented
by

represented
by

represented
by

represented
by

Suite 1700
Dallas, TX 75201

Lindsey Lee Robin
Reed Smith LLP

2501 N. Harwood Street
Suite 1700

Dallas, TX 75201

Kenneth A Hill
Quilling Selander, et al
2001 Bryan St Ste 1800
Dallas, TX 75201

Owen Mark Sonik
Perdue Brandon et al
1235 North Loop West,
Ste 600

Houston, Tx 77008

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Scott Robert Cheatham
Adams & Reese LLP

701 Poydras St Ste 4500
New Orleans, LA 70139

George Robert Parrott,
II

Adams and Reese LLP
701 Poydras St Ste 4500
New Orleans, LA 70139
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 9 of 25

Caliber North Dakota LLC

Cedarview Opportunities Master Fund, LP
One Penn Plaza

45th Floor

New York, NY 10119

Cherokee Debt Acquisition, LLC
1384 Broadway

Suite 906

New York, NY 10018

Chevron U.S.A. Ine.

Clark Hill Strasburger
Attn: Duane J. Brescia
720 Brazos, Suite 700
Austin, TX 78701

Lana Conklin

Darby's Welding & Machine Inc.

DeWitt County

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Alfredo R Perez

Weil Gotshal et al

700 Louisiana Ste 1700
Houston, TX 77002

Randy W Williams
Byman & Associates
PLLC

7924 Broadway Ste 104
Pearland, TX 77581

Edward L Ripley
Andrews Myers, P.C.
1885 Saint James Place,
15th Floor

Houston, TX 77056

Duane J Brescia
Clark Hill Strasburger
720 Brazos Street Ste
700

Austin, TX 78701

Monique D Jewett-
Brewster

Hopkins & Carley, ALC
70 S. First St

San Jose, CA 95113

Timothy F Nixon
Godfrey & Kahn

200 South Washington
Street

Suite 100

Green Bay, WI 54301-
4298

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 10 of 25

Delaware Trust Company, as Indenture Trustee
c/o Sean E. O'Donnell

Herrick, Feinstein LLP

2 Park Avenue

New York, NY 10016

Delaware Trust Company, as Successor Indenture
Trustee

Dorchester Minerals, L.P.)

EJS Investment Holdings, LLC
c/o Jarrod B. Martin

McDowell Hetherington LLP
1001 Fannin, Suite 2700
Houston, TX 77002

Ector CAD
112 E Pecan Street, Suite 2200
San Antonio, TX 78205

Eighty-Eight Oil LLC, an affiliate of True Oil
Company

Element Fleet Corporation

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Diane Wade Sanders
Linebarger Goggan et al
PO Box 17428

Austin, TX 78760

Jarrod B. Martin
Chamberlain Hrdicka
1200 Smith Street Suite
1400

Houston, TX 77002

Sean Thomas Wilson
Kelley Drye & Warren,
LLP

101 Park Avenue

New York, NY 10178

Andrew G Edson
Clark Hill Strasburger
901 Main St Ste 6000
Dallas, TX 75202

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Don Stecker
Linebarger Groggan
Blair Sampson LLP
711 Navarro Ste 300
San Antonio, TX 78205

Kenneth P. Green
Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

John D Demmy
Saul Ewing et al
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 11 of 25

Energy Eleven, L.P.

Equinor Energy, LP
2107 City West Blvd.
Ist Floor

Attn: Legal

Houston, TX 77042

ExxonMobil Corporation

Fair Harbor Capital, LLC
PO Box 237037
New York, NY 10023

Fairfield Geotechnologies
Attn: Joe Dryer

9811 Katy Freeway Suite 1200
Houston, TX 77024

Francine Frechter

Freeport-McMoRan Oil & Gas LLC and Arguell
Inc

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

1201 N Market Street
Suite 2300

PO Box 1266
Wilmington, DE 19899

Robert A Simon
Whitaker Chalk Swindle
& Schwartz, PLLC

301 Commerce Street
Suite 3500

Fort Worth, TX 76102

J Eric Lockridge

Kean Miller LLP

P O Box 3513

Baton Rouge, LA 70821-
3513

J Robert Forshey
Forshey Prostok LLP
777 Main Street Suite
1550

Fort Worth, TX 76102

Lynda Lee Lankford
Forshey Prostok LLP
777 Main Street Ste
1550

Ft Worth, TX 76102

Thomas M Kirkendall
Attorney at Law

2 Violetta Ct

The Woodlands, TX
77381

Joseph E Bain

Jones Walker LLP
811 Main Street Suite
2900

Houston, TX 77002
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 12 of 25

G-Style Transport, LLC

GST Casing, LLC

Geophysical Pursuit, Inc.
Attn: Jeff Springmeyer
1740 Westheimer, Suite 200
Houston, TX 77098

Globe Chemical LLC d/b/a Tech Management
c/o Dore' Rothberg McKay, P.C.

17171 Park Row Suite 160

Houston, TX 77084

Globe Energy Services, Inc.
c/o Dore' Rothberg McKay, P.C.
17171 Park Row Suite 160
Houston, TX 77084

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

John Clayborn
Leininger

Shapiro Bieging Barber
Otteson

5400 LBJ Freeway Suite
930

Dallas, TX 75002

John Clayborn
Leininger

Shapiro Bieging Barber
Otteson

5400 LBJ Freeway Suite
930

Dallas, TX 75002

Thomas M Kirkendall
Attorney at Law

2 Violetta Ct

The Woodlands, TX
77381

Maria Mulrooney
Bartlett

Dore' Rothberg McKay,
P.C,

17171 Park Row, Suite
160

Houston, TX 77084

Zachary S McKay
Dore Law Group PC
17171 Park Row Ste 160
Houston, TX 77084

Maria Mulrooney
Bartlett

Dore’ Rothberg McKay,
P.C.

17171 Park Row, Suite
160

Houston, TX 77084

Zachary S McKay
Dore Law Group PC
17171 Park Row Ste 160
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 13 of 25

Harry C Gray

Gyrodata, Inc.

c/o Dore Rothberg McKay, PC
17171 Park Row, Suite 160
Houston, TX 77084

Doris Hambleton

Garth L Harmon

Wagner Harmon

Harris County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

P.O. Box 3064

Houston, TX 77235-3064

Crystal Henzi

High West Energy Inc.

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Houston, TX 77084

Maria Mulrooney
Bartlett

Dore’ Rothberg McKay,
P.C,

17171 Park Row, Suite
160

Houston, TX 77084

John Bruster Loyd
Jones Gillaspia Loyd
LLP

4400 Post Oak Pkwy Ste
2360

Houston, TX 77027

John Bruster Loyd
Jones Gillaspia Loyd
LLP

4400 Post Oak Pkwy Ste
2360

Houston, TX 77027

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

1301 Travis Street, Ste
300

Houston, Tx 77002

Monique D Jewett-
Brewster

Hopkins & Carley, ALC
70 S. First St

San Jose, CA 95113

Keith Miles Aurzada
Reed Smith LLP

2501 N. Harwood Street
Suite 1700

Dallas, TX 75201
Case 20-32021 Document 903

Hiland Partners Holdings LLC

c/o Law Ofc Patricia Williams Prewitt
10953 Vista Lake Ct.

Navasota, TX 77868

Hunt Oil Company
c/o Mark E. Andrews
1717 Main Street
Suite 4200

Dallas, TX 75201

J-W Power Company

c/o Miller Mentzer Walker, P.C.
P.O. Box 130

100 N. Main St

Palmer, tx 75152

JPMORGAN CHASE BANK, N.A.

W & E 2020-003782rv

Filed in TXSB on 12/22/20 Page 14 of 25

represented
by

represented
by

represented
by

represented
by

Michael P Cooley
Reed Smith LLP

2501 N. Harwood, Suite
1700

Dallas, TX 75201

Lindsey Lee Robin
Reed Smith LLP

2501 N. Harwood Street,
Suite 1700

Dallas, TX 75201

Patricia Williams
Prewitt

Law Office of Patricia
Williams Prewitt

10953 Vista Lake Court
Navasota, TX 77868

Mark Edward
Andrews

Dykema Cox Smith
1717 Main Street, Suite
4200

Dallas, TX 75201

Patrick L Huffstickler
Dykema Cox Smith
112 E Pecan Ste 1800
San Antonio, TX 78205

Julie Ann Walker
100 N. Main St.
P.O. Box 130
Palmer, TX 75152

Sandy Qusba
425 Lexington Avenue
New York, NY 10017

William Thomas
Russell, Jr

Simpson Thacher &
Bartlett LLP

425 Lexington Avenue
New York, NY 10017
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 15 of 25

Jamex Marketing, LLC)

Jasper County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

P.O. Box 3064

Houston, TX 77253

Jones Walker LLP

c/o Elizabeth J. Futrell

201 St. Charles Ave., Ste. 5100
New Orleans, LA 70170-5100

Kinder Morgan Treating LP

c/o Law Ofc Patricia Williams Prewitt
10953 Vista Lake Ct.

Navasota, TX 77868

Kyle James Koppinger
38937 640th Ave
Wadena, MN 56482

LPG Capital Partners LP

Lake View Services LLC

Liberty County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

PO BOX 3064

Houston, TX 77253-3064

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Jeffrey Philipp Prostok
Forshey & Prostok LLP
777 Main St Ste 1550

Ft Worth, TX 76102

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

1301 Travis Street, Ste
300

Houston, Tx 77002

Elizabeth J Futrell
Jones Walker et al

201 St Charles Ave 49th
Fl

New Orleans, LA 70170

Patricia Williams
Prewitt

Law Office of Patricia
Williams Prewitt

10953 Vista Lake Court
Navasota, TX 77868

Benoit Mare Letendre
Letendre Group

123 Second Street
Baraboo, WI 53913

Alexander S Kelsch
Lake View Services,
LLC

103 Collins Ave
Mandan, ND 58554

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

P.O. Box 3064

Houston, Tx 77253-3064
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 16 of 25

Liberty County

c/o Tara L. Grundemeier
Post Office Box 3064
Houston, TX 77253-3064

Loenbro Instrumentation & Electrical LLC

Lufkin Industries LLC

c/o Holly C. Hamm Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

MI Dep't of Environment Great Lakes & Energy

MI Dep't of Natural Resources

Marathon Oil Company
c/o Clay M. Taylor
Bonds Ellis Eppich Schafer Jones LLP

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Timothy F Nixon
Godfrey & Kahn

200 South Washington
Street

Suite 100

Green Bay, WI 54301-
4298

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Daniel P. Bock
Michigan Department of
Attorney General

P O Box 30755

Lansing, MI 48909

Megen Elise Miller
Michigan Dept of
Attorney General
PO Box 30755
Lansing, MI 48909

Daniel P. Bock
Michigan Department of
Attorney General

P O Box 30755

Lansing, MI 48909

Megen Elise Miller
Michigan Dept of
Attorney General
PO Box 30755
Lansing, MI 48909

Clay Marshall Taylor
Bonds Ellis Eppich
Schafer Jones LLP

420 Throckmorton Street
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 17 of 25

420 Throckmorton Street, Suite 1000
Fort Worth, TX 76102

McKenzie Electric Cooperative, Inc.

McKenzie Energy Partners
c/o Dore' Rothberg McKay, P.C.
17171 Park Row Suite 160
Houston, TX 77084

Montana Department of Revenue
c/o Lynn H. Butler

Husch Blackwell LLP

111 Congress Avenue, Suite 1400
Austin, TX 78701

Montgomery County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

P.O. Box 3064

Houston, TX 77253-3064

Mountrail-Williams Electric Cooperative
c/o Jon R. Brakke

Vogel Law Firm

218 NP Ave.

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

Suite 1000
Ft Worth, TX 76102

David Grant Crooks
Fox Rothschild LLP
Saint Ann Court

2501 N. Harwood Street
Suite 1800

Dallas, TX 75201

Trent D Stephens
Fisher Broyles et al
2925 Richmond Ave Ste
1200

Houston, TX 77098

Maria Mulrooney
Bartlett

Dore' Rothberg McKay,
P.C.

17171 Park Row, Suite
160

Houston, TX 77084

Zachary S McKay
Dore Law Group PC
17171 Park Row Ste 160
Houston, TX 77084

Lynn Hamilton Butler
Husch Blackwell LLP
111 Congress Ave Ste
1400

Austin, TX 78701-4043

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

1301 Travis Street, Ste
300

Houston, Tx 77002

Jon R Brakke
Vogel Law Firm
218 NP Avenue
PO Box 1389
Fargo, ND 58107
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 18 of 25

PO Box 1389
Fargo, ND 58107-1389

Northern Oilfield Services

Nueces County

ONEOK Rockies Midstream, L.L.C.

Oasis Petroleum North America LLC

Official Committee of Unsecured Creditors

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

Steven M Johnson
Church Harris, et al
114 3rd StS

Great Falls, MT 59401

Grant R Kelly
Church Harris et al
114 3rd StS

Great Falls, MT 59403

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Diane Wade Sanders
Linebarger Goggan et al
PO Box 17428

Austin, TX 78760

Brandon Craig Bickle
1100 ONEOK Plaza
100 West Fifth Street
Tulsa, OK 74103

Patrick L Hughes
Haynes and Boone LLP
1221 McKinney Suite
4000

Houston, TX 77010-
2007

Jason S Brookner
Gray Reed & McGraw
LLP

1601 Elm Street Suite
4600

Dallas, TX 75201

Steven William Golden
Pachulski Stang Zieh] &
Jones LLP
Case 20-32021 Document 903

Oracle America, Inc.

Buchalter, A Professional Corporation
c/o Shawn M. Christianson

55 2nd St. 17th FI.

San Francisco, CA 94105

Ovintiv Production Inc.
4 Waterway Square Place, Suite 100
The Woodlands, TX 77380

P2 Energy Solutions

c/o Steve A. Peirce

Norton Rose Fulbright US LLP

111 West Houston Street, Suite 1800
San Antonio, TX 78205

P2ES Holdings, Inc.

c/o Steve A. Peirce

Norton Rose Fulbright US LLP

111 West Houston Street, Suite 1800
San Antonio, TX 78205

P2ES Holdings, LLC

c/o Steve A. Peirce

Norton Rose Fulbright US LLP

111 West Houston Street, Suite 1800
San Antonio, TX 78205

PTW Energy Services, Inc.

c/o Dore’ Rothberg McKay, P.C.
Attn: Allyson Sasha Johnson
17171 Park Row, Suite 160
Houston, TX 77084

W & E 2020-003782rv

Filed in TXSB on 12/22/20 Page 19 of 25

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

780 Third Avenue 34th
Floor
New York, NY 10017

Shawn M Christianson
Buchalter, A
Professional Corporation
55 Second Street 17th
Floor

San Francisco, CA
94105

Tye Hancock
Thompson & Knight
811 Main Street Ste
2500

Houston, TX 77002

Steve Arthur Peirce
Norton Rose Fulbright
US LLP

111 W. Houston Street,
Suite 1800

San Antonio, TX 78205

Steve Arthur Peirce
Norton Rose Fulbright
US LLP

111 W. Houston Street,
Suite 1800

San Antonio, TX 78205

Steve Arthur Peirce
Norton Rose Fulbright
US LLP

111 W. Houston Street,
Suite 1800

San Antonio, TX 78205

Allyson Sasha Johnson
Dore Rothberg et al
17171 Park Row Ste 160
Houston, TX 77084
Case 20-32021 Document 903

Clemson N. Page

Pilot Thomas Logistics, LLC

c/o Joshua N. Eppich

Bonds Ellis Eppich Schafer Jones LLP
420 Throckmorton St., Ste. 1000

Fort Worth, TX 76102

Plains Marketing, L.P.

c/o Law Ofc Patricia Williams Prewitt
10953 Vista Lake Ct.

Navasota, TX 77868

Polar Midstream, LLC

Polyflow LLC

c/o Holly C. Hamm Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

QLT Consumer Lease Services
PO BOX 506
Cedar Knolls, NJ

Quinn Pumps LLC

c/o Holly C Hamm Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

RS Energy, Inc.

c/o Sprouse Law Firm

901 Mopac Expressway South
Building 1, Suite 300

Austin, TX 78746

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented

by

represented

by

represented
by

Filed in TXSB on 12/22/20 Page 20 of 25

Clemson N. Page, Jr.
Clemson Page Law
Office

42 Wyomissing Hills
Blvd.

Reading, PA 19609

Joshua Nielson Eppich
Bonds Ellis Eppich
Schafer Jones LLP

420 Throckmorton
Street, Suite 1000

Fort Worth, TX 76102

Patricia Williams
Prewitt

Law Office of Patricia
Williams Prewitt

10953 Vista Lake Court
Navasota, TX 77868

John E Mitchell
Katten Muchin
Rosenman

525 West Monroe
Chicago, IL 60661

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Marvin E Sprouse, III
Sprouse Law Firm

PO Box 92466

Austin, TX 78709
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 21 of 25

Railroad Commission of Texas
c/o Office of the Attorney General
Bankruptcy & Collections Division
P. O. Box 12548 MC-008

Austin, TX 78711-2548

Reeves County
711 Navarro, Suite 300
San Antonio, TX 78205

Regions Bank

Seitel Data, Ltd.

c/o Duane J. Brescia
Clark Hill Strasburger
720 Brazos, Suite 700
Austin, TX 78701

Karen Severtsen

Shotgun Creek Developments, LLC

State of Louisiana, Department of Natural
Resources, Office of Mineral Resources
617 North Third Street

Baton Rouge, LA 70802

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Jason Bradley Binford
THE ATTORNEY
GENERAL OF TEXAS
300 W 15TH STREET
MAIL MC-008
AUSTIN, TX 78701

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Joseph M Coleman
Kane Russell et al
3700 Thanksgiving
Tower

1601 Elm Street
Dallas, Tx 75201

Duane J Brescia
Clark Hill Strasburger
720 Brazos Street Ste
700

Austin, TX 78701

Katrina A. Turman
Lang

Turman & Lang

550 North Broadway
Suite 207

P O Box 110

Fargo, ND 58107-0110

John Bruster Loyd
Jones Gillaspia Loyd
LLP

4400 Post Oak Pkwy Ste
2360

Houston, TX 77027

Ryan Michael
Seidemann
Louisiana Department
Of Justice
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 22 of 25

Steven H. Harris Family Limited Liability Limited
Partnership a/k/a Steven H. Harris Family Limited
Partnership

Fredrikson & Byron, P.A.

200 South Sixth Street Suite 4000

Minneapolis, MN 55402-1425

Stretto

Stretto

8269 E. 23rd Avenue
Suite 275

Denver, CO 80238

TGS-NOPEC Geophysical Company
c/o Andrew A Braun

Gieger Laborde & Laperouse

Suite 4800

701 Poydras Street

New Orleans, LA 70139

Tallgrass Midstream, LLC

Texas Comptroller of Public Accounts, Revenue
Accounting Division

E. Stuart Phillips

PO Box 12548

Austin, TX 78711-2548

Texas Comptroller of Public Accounts, Unclaimed
Property Division

c/o Attorney General's Office

Bankruptcy & Collections Division

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

1885 North Third St
Baton Rouge, LA 70802

Catherine Diktaban
Hunton Andrews et al
600 Travis St Suite 4200
Houston, TX 77002

Stretto

Stretto

8269 E 23rd Ave
Suite 275

Denver, CO 80238

Andrew A Braun
Gieger Laborde et al

Ste 4800

701 Poydras St

New Orleans, LA 70139-
4800

Jeri Leigh Miller
Sidley Austin LLP

2021 McKinney Ave Ste
2000

Dallas, TX 75201

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

E Stuart Phillips
Office of the Attorney
General

P O Box 12548

Austin, TX 78711-2548

Jason Bradley Binford
THE ATTORNEY
GENERAL OF TEXAS
300 W 15TH STREET
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 23 of 25

P.O. Box 12548 MC-008
Austin, TX 78711-2548

Texas Taxing Authorities
c/o Tara LeDay

P.O. Box 1269

Round Rock, TX 78680-1269

Thru Tubing Solutions, Inc.
c/o Dore' Rothberg McKay, P.C.
17171 Park Row, Suite 160
Houston, TX 77084

Trailblazer Pipeline Company LLC

True Oil LLC and Eighty-Eight Oil LLC
c/o Kenneth Green

Snow Spence Green LLP

2929 Allen Parkway Suite 2800

Houston, TX 77019

Jolene Wise United States Securities and Exchange
Commission

175 W. Jackson Blvd.

Suite 1450

Chicago, IL 60604

United States of America

Ward County
112 E Pecan Street, Suite 2200
San Antonio, TX 78205

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

MAIL MC-008
AUSTIN, TX 78701

Tara LeDay

McCreary Veselka et al
P O Box 1269

Round Rock, TX 78680-
1269

Maria Mulrooney
Bartlett

Dore' Rothberg McKay,
P.C.

17171 Park Row, Suite
160

Houston, TX 77084

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Kenneth P. Green
Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

Jolene M Wise
Securities and Exchange
Commission

175 W Jackson Blvd
Chicago, IL 60604

Richard A. Kincheloe
United States Attorney's
Office

1000 Louisiana St., Suite
2300

Houston, TX 77002

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 24 of 25

Waste Management National Services,

WesternGeco, LLC

c/o Andrew A. Braun

Suite 4800, 701 Poydras Street
New Orleans, LA 70139

Whitebox GT Fund, LP

c/o Whitebox Advisors LLC
3033 Excelsior Blvd., Suite 500
Minneapolis, MN 55416-4675

Wildcat Trucking LLC
c/o James E. Cuellar
440 Louisiana, Suite 718
Houston, TX 77002

Winkler County

Wyoming Attorney General's Office

XH, LLC

W & E 2020-003782rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

300
Houston, TX 77002

Demetra L Liggins
Thompson & Knight
Mersk?

811 Main Street Suite
2500

Houston, TX 77002

Andrew A Braun
Gieger Laborde et al

Ste 4800

701 Poydras St

New Orleans, LA 70139-
4800

Savanna Lee Barlow
Polsinelli PC

2950 N Harwood St Ste
2100

Dallas, TX 75201

James E Cuellar
Wells Cuellar PC

440 Louisiana Ste 718
Houston, TX 77002

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Callie R. Papoulas
Wyoming Attorney
General's Office

2320 Capitol Ave
Cheyenne, WY 82002

J Robert Forshey
Forshey Prostok LLP
777 Main Street Suite
1550

Fort Worth, TX 76102
Case 20-32021 Document 903 Filed in TXSB on 12/22/20 Page 25 of 25

XTO Energy Inc.

XTO Holdings LLC

Zavanna ORR, LLC

Zavanna, LLC

Keith Bissett
417 Grand Avenue
Fairview, MT 59221

W & E 2020-003782rv

ichael Weems
Kim Ellen Lewinski

represented
by

represented

by

represented
by

represented
by

 

J Robert Forshey
Forshey Prostok LLP
777 Main Street Suite
1550

Fort Worth, TX 76102

Lynda Lee Lankford
Forshey Prostok LLP
777 Main Street Ste
1550

Ft Worth, TX 76102

J Robert Forshey
Forshey Prostok LLP
777 Main Street

Suite 1550

Fort Worth, TX 76102

Arthur M Standish
Steptoe & Johnson
10001 Woodloch Forest
Dr Ste 300

The Woodlands, TX
77380

Arthur M Standish
Steptoe & Johnson
10001 Woodloch Forest
Dr Ste 300

The Woodlands, TX
77380

minique Varner TBA #00791182/FIN 18805
TBA #24066273
TBA #24097994
